Case 3:20-mj-O0069-MDM Document 1-1 Filed 01/24/20 Page 1 of 7

AFFIDAVIT IN SUPPORT FOR CRIMINAL COMPLAINT

I, Angel M. Marcano being first duly sworn, do here by depose and state as follows:

AGENT BACKGROUND

1. That I have been employed as a Special Agent/Criminal Investigator with the
Department of Homeland Security (DHS), Immigration and Customs Enforcement (ICE),
Homeland Security Investigations (HSI), Office of the Special Agent in Charge in San Juan,
Puerto Rico (SAC San Juan) since October 2015. Prior to working for ICE, HSI in SAC San
Juan, PR; I worked as a Special Agent/Criminal Investigator for the Department of Defense
(DoD), Defense Finance and Accounting Service (DFAS) in Indianapolis, Indiana from April
2010 to October 2015.

2. That I am currently assigned to the Office of the Resident Agent in Charge in Fajardo,
PR (RAC Fajardo). As a Special Agent/Criminal Investigator, my duties and responsibilities
include conducting investigations of alleged manufacturing, distribution and/or possession of
controlled substances (Title 21, United States Code, Section 84l(a)(l), importation of
controlled substances (Title 21, United States Code, Section 952(a), smuggling of goods into
the United States (Title 18, United States Code, Section 545), and other related offenses. I
attended the Criminal Investigators Training Program (CITP) and the Homeland Security
Investigations, Special Agent Training (HSI/SAT) at the Federal Law-Enforcement Training

Center in Glynco, Georgia.

3. Because this Affidavit is being submitted for a limited purpose, I have not included
details of every aspect of this investigation. I am thoroughly familiar with the information
contained in this Affidavit, either through personal investigation or discussions with other law
enforcement officers who have interviewed individuals or personally have obtained

information, which they in turn have reported to me.
Case 3:20-mj-O0069-MDM Document 1-1 Filed 01/24/20 Page 2 of 7

INVESTIGATION

5. On January 23, 2020, Customs and Border Protection (CBP), Marine Interdiction
Agents (MIA’s) from Fajardo, PR contacted HSI Agents from RAC Fajardo requesting support
in relation to an incident involving the seizure of a boat and cocaine at the Maternillo Ward in
Fajardo, PR. Soon thereafter, HSI Agents arrived at the scene and met with CBP Supervisory
MIA Melvin Garcia (MIA Garcia) and MIA Task Force Officer Kelvin Nieves (TFO Nieves).
The MIA’s advised HSI Agents that during surveillance of the area, TFO Nieves had observed
a white vessel entering the Maternillo Ward area landing near the shore. The CBP MIA’s
further explained that when they approached the area where the vessel landed, they
encountered three male subjects and one female subject unloading several black colored bags
from the vessel into a white color BMW SUV type vehicle. The MIA’s said that they identified
themselves as police and gave commands to the subjects to stop what they were doing. TFO
Nieves related that at that same moment, one of the male subjects pointed a gun at him. He
further explained that the subject was holding the gun in his left hand when he pointed it at
him. TFO Nieves said that he feared for his safety and was forced to repel the subject’s
aggression by firing several shots at him with his government issued service weapon. SMIA
Garcia later described the female who fled driving the BMW vehicle as a slim, white color

female with long black hair, wearing dark clothing.

6. After shots were fired, the three male subjects fled the scene on foot and entered an
abandoned structure nearby, while the female subject got into the BMW vehicle and fled as
the MIA’s attempted to stop them. As this unfolded, the MIA’s observed one of the black
bags inside the vehicle as it fell to the ground after the driver failed to close the tail gate door
of the vehicle. The MIA’s said they also observed other black colored bags inside the trunk
of the vehicle as it fled from the scene. TFO Nieves later related that the female who fled was
a slim, white female with long black hair. Furthermore, the contents of the black bag that fell
from the vehicle were inspected by SMIA Garcia at the scene. The bag contained several
vacuumed sealed white color brick shaped objects. SMIA Garcia advised he identified the
objects as consistent with being bricks of cocaine, based on his training and experience, and

retained them as part of the investigation.
Case 3:20-mj-O0069-MDM Document 1-1 Filed 01/24/20 Page 3 of 7

7. Puerto Rico Police Department (PRPD) Agents Simmons, Johnny and Berberena from
the Fajardo precinct arrived at the scene in the Maternillo Ward after learning via police radio
of TFO Nieves requesting assistance and firearm discharge. The PRPD Agents along with
MIA’s pursed the subjects after they entered an abandoned structure nearby. PRPD Agents
followed the individuals into the structure and conducted a search of the premises. After
several minutes of searching the structure, they located and apprehended the three male
individuals in a bedroom closet, on the second floor. The subjects had visible lacerations with
blood on their lower extremities, and they were also all wet, and covered with sand and dirt all
over their bodies when they were found by the PRPD Agents. The three subjects were later
identified as Steven Michael RODRIGUEZ-Garcia (RODRIGUEZ), ‘Orlando GUZMAN-
Garcia (GUZMAN), and Amaldo DE LEON-Soler (DE LEON). Additionally, while
responding to the scene and canvasing the area in response to the incident, MIA’s and HSI
Agents recovered three cellphone devices in and around the area where the subjects were seen
standing and running after fleeing from law enforcement responders. No firearm was
recovered from the scene or on the subjects during the encounter. The abandoned cellphone
devices were seized by HSI for further investigation. PRPD Agents subsequently took the
subjects back to the area where SMIA Garcia was located and he (SMIA Garcia) positively
identified the three subjects apprehended as the same three males persons he had observed
earlier fleeing from the scene on foot after he and TFO Nieves had identified themselves as

the police issued commands to stop, which the subjects ignored.

8. Further inspection of the bag was later conducted by Agents at the MIA’s Ceiba Office
and this inspection revealed the bag contained a total of 34 kilogram sized and shaped bricks
of cocaine. A total weight for the 34 bricks is pending and will be provided once the bricks
are processed by a CBP Seized Property Custodian in San Juan, PR. A PRPD Agent field
tested a sample from one of the seized bricks removed from the bag, resulting in a positive test

for the presence of cocaine.

9. The vessel and its contents were inspected by SMIA Garcia and other Agents in Ceiba,
PR. The boat is described as a 26-foot center console style vessel, white in color bearing vessel
registration number PR-4316-BB, with two 90 horsepower Yamaha outboard engines, gray in

color. Record checks for the registered owner of the vessel were conducted in a Puerto Rico
Case 3:20-mj-O0069-MDM Document 1-1 Filed 01/24/20 Page 4 of 7

Department of Natural and Environmental Resources database (DRNA in Spanish). DRNA
records revealed the registered owner is a subject identified as Leonardo A. RIVERA- Lopez
from Ciales, PR. A further inspection of the vessel by the Agents revealed it contained three
red color gasoline cans and 16 car batteries tied with red and blue color ropes, one Garmin

GPS Eco Map Plus 44 cv device, and a knife, among other things.

10. Based on the Agents experience, they know that car batteries and ropes are used by
drug smugglers to tie around bales or bags containing narcotics and jettison the drugs into the
ocean if encountered by law enforcement at sea. The Agents took the vessel, its contents and
the three male subjects to Ceiba, PR for investigation and processing. On the evening of
January 23, 2020, PRPD Sargent Richard Medina badge # 8-29117, and narcotics detection
Canine (K-9) Officer Bax badge # 33099 also assisted MIA’s and HSI Agents with conducted
a drug sniff and further inspection of the vessel. PRPD K-9 Bax has been trained and certified in
the detection of narcotics. During said inspection, K-9 Bax alerted postive to narcotics odor in

the vessel.

11. On the same date, HSI Special Agent Angel Marcano (SA Marcano) and SMIA Garcia
interviewed RODRIGUEZ, GUZMAN, and DE LEON. Prior to commencing the interview
of each subject, SA Marcano and SMIA Garcia obtained biographical information. Then the
Agents advised each subject individually of their constitutional rights in the Spanish language
using an HSI Statement of Rights Form. The individuals acknowledged that they understood
their rights by placing their initials on the left margin of the form. Each subject invoked their
right to consult with an attorney before speaking again with the Agents or answering any
further questions. As such, SA Marcano and SMIA Garcia terminated the interviews with the

subjects.

12. During post-event investigation and concurrent with the subject interviews, HSI SA
Jose Lebron reported to SA Marcano that the PRPD Fajardo precinct received a call at
approximately 9:45 a.m., from a person reporting a stolen white BMW, model X5 sports utility
vehicle, which was consistent with the description of the white BMW involved in the incident
with MIA’s in Maternillo Ward. PRPD Agents provided SA Lebron the victim’s address at

Urbanization Veve Calzada in Fajardo, PR. Record checks were conducted, and the victim
Case 3:20-mj-O0069-MDM Document 1-1 Filed 01/24/20 Page 5 of 7

was identified as Cinthia Ivette ESCOBAR- Ramos. SA Lebron along with Agent Enrique
Morey Feliz from the PRPD Stolen Vehicle Division and HSI SA David Hanan (SA Hanan)
responded to the victim’s address to obtain more information about the incident involving her
stolen vehicle. Upon arriving, the Agents asked ESCOBAR how long ago she had purchased
her vehicle. She related she bought the car approximately one month ago for $10,500, in a
private cash transaction. When asked how long she had lived at her current residence,
ESCOBAR stated she had moved to Urbanization Veve Calzada approximately one month
ago. Agents then asked her what she did for a living, and she explained that she was currently

unemployed.

13. The Agents then asked her about a Jeep vehicle parked on the driveway of her
residence, black in color and bearing PR registration number IEP-860. ESCOBAR advised
that the person who had sold her the BMW X5 SUV had loaned to her the Jeep because her
BMW vehicle had mechanical issues and was being fixed at a mechanics shop. However, she
could not provide specific information about the mechanics shop her vehicle had been taken
to for repair. HSI Agents queried the Jeep’s tag on the DTOP database and identified the

registered owner as Ramon Luis Cruz Ortiz from Yabucoa, PR.

14. Upon further inquiry about her stolen vehicle, ESCOBAR’s demeanor changed, and
she became evasive and guarded. The Agents further requested from ESCOBAR the vehicle
registration to obtain pertinent information for their report, but she stated she did not have the
documents with her and that her purse had been left in the vehicle before it was stolen, so she
had lost access to all her documents. To date, the Agents have not been able to locate

ESCOBAR’s purported stolen vehicle.

15. SA Lebron requested consent from ESCOBAR to search her home. ESCOBAR agreed
verbally and provided her consent in writing by signing an HSI consent to search form allowing
HSI Agents Lebron and Hanan to search the premises. SA Hanan later reported that during the
search of the premises he found the vehicle registration and other documents pertaining to the
BMW vehicle on top of a nightstand in ESCOBAR’s bedroom. SA Hanan further advised that
the registration and the other documents were visibly wet and deteriorated. Afterwards, the

Agents found a back pack in another room of the residence which contained several items,
Case 3:20-mj-O0069-MDM Document 1-1 Filed 01/24/20 Page 6 of 7

including a cellphone. When ESCOBAR was asked if the phone belonged to her, she advised
the Agents that the cellphone belonged to her daughter and said the daughter was not giving
consent for searching that phone. SA Lebron and SA Hanan explained to ESCOBAR that if
the phone belonged to her daughter and she was a minor, she (ESCOBAR) could give consent
to the Agents for a search of the contents stored within the cellphone. ESCOBAR advised the
Agents that she had lied to them about the ownership of the cellphone in question and then
admitted that the device belonged to her. She then agreed to a search of the device and
provided her consent to the Agents verbally and in writing by signing an HSI consent to search

form that allowed the HSI Agents to search the contents of her cellphone.

16. During the search of ESCOBAR’s cellphone HSI Agents observed pictures of various
black color bags that resembled the one seized at the crime scene just hours prior. The bags
appeared in the picture tied with a blue color rope like the one found in the vessel that was tied
to the car batteries, among other things of interest, including pictures of large amounts of bulk
cash. Asa result, SA’s Lebron and Hanan advised ESCOBAR of her constitutional rights in
the Spanish language. ESCOBAR acknowledged that she understood her rights and advised
the Agents she was invoking her rights to an attorney and was not speaking with the Agents
any further or answering any more questions. SA Lebron and SA Hanan then detained
ECOBAR and transported her the MIA’s Ceiba office for further investigation. Upon
ESCOBAR’s arrival at the MIA’s Ceiba office, SMIA Garcia immediately identified her as
the same female who fled from the scene that day in the Maternillo Ward and he advised the
female was the person driving the white BMW after he had given her commands to stop, which

she ignored.

17. HSI Agents Lebron and Hanan also took the black color Jeep, bearing PR tag # IEP-
860 to the MIA’s Ceiba office for further investigation. On the evening of January 23, 2020,
PRPD Sargent Richard Medina badge # 8-29117, and narcotics detection canine (K-9) officer
Bax badge # 33099 conducted a drug sniff of the Jeep vehicle. PRPD K-9 Bax has been trained
and certified in the detection of narcotics. During said inspection, K-9 Bax alerted to a narcotics
odor in the rear passenger side area of the vehicle. Based on the above, HSI Fajardo has
retained the Jeep vehicle pending the application for a search warrant to conduct a full search

of the vehicle and its contents to determine if any narcotics are stashed within any of the
Case 3:20-mj-O0069-MDM Document 1-1 Filed 01/24/20 Page 7 of 7

vehicles’ compartments. Hs/ Ages 6 4 A Coa Seg ee
the QWrer, hoyscr. yiez gutsy 70 Pale Usb.

fPvrvAev PNVIS CA Jha,

18. HSI Agents conducfed criminal history checks for RODRIGUEZ, GUZMAN, m
LEON and ESCOBAR in NCIC and the Puerto Rico Criminal Justice Information System
(SIJC). The NCIC system revealed RODRIGUEZ had a prior conviction for bank robbery and
has been on supervised release since May 9, 2019, by the U.S. Probation Office, San Juan, PR.
NCIC and SJIC records checks on GUZMAN, DE LEON and ESCOBAR revealed no

identifiable criminal history.

CONCLUSION

19. Based on my experience, training, and knowledge about the facts concerning this
investigation, I respectfully believe that enough probable cause exists to show that there is
material evidence present of the commission of a violation of federal laws by RODRIGUEZ,
GUZMAN, DE LEON and ESCOBAR, to wit: Title 21 U.S.C. § 841(a)(1), and (b)(1)(A)(ii),
possession with intent to distribute a controlled substance, and possession of five (5) kilograms
or more of a mixture or substance containing a detectable amount of Cocaine, and Title 21
U.S.C. § 846 (Conspiracy to possess with intent to distribute a narcotic drug controlled

substance into the United States).

20. I declare, under penalty of perjury, that the forgoing is true and correct to the best of

hf Abie >

“AnggtMar cano ) Special Agent
ICE-Homeland Security Investigations

my knowledge and belief.

Th
Subscribed and sworn to before me this 2 a day of January 2020. in San Juan, Puerto
Rico.
atl lay:
on —
Ee a
(hp bal, /

s/Marshal D. Moray
U.S. Magistrate Judge

 
